Citation Nr: 0519227	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for psychogenic 
gastrointestinal reaction with deformed duodenal bulb from 
chronic peptic ulcer disease, currently rated as 30 percent 
disabling.  

3.  Entitlement to an increased (compensable) rating for 
intestinal ancylostomiasis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and D.C.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1947 and from May 1951 to October 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In June 2005, the veteran and D.C. testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  At his hearing 
the veteran raised the issue of entitlement to service 
connection for an anxiety disorder, other than PTSD.  This 
issue has not been properly certified for appellate 
consideration, and it is referred to the RO.  


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to 
experiences during his active service.  

2.  The veteran's psychogenic gastrointestinal reaction is 
productive of a large antral erosions and duodenitis; this 
results in definite impairment of health.  

3.  The presence of symptoms associated with the veteran's 
intestinal ancylostomiasis has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD incurred in or aggravated 
by his active military service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  

2.  The criteria for a 60 percent evaluation for psychogenic 
gastrointestinal reaction with deformed duodenal bulb from 
chronic peptic ulcer disease have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.41, 4.7, 4.114, Diagnostic Codes (DCs) 7305, 7306, 7307, 
7308 (2004).  

3.  The criteria for a compensable evaluation for intestinal 
ancylostomiasis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.41, 
4.7, 4.114, DCs 7324 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that the VCAA letter was sent 
to the veteran in January 2003, prior to the denial of 
service connection for PTSD and prior to the denial of 
increased ratings for service-connected psychogenic 
gastrointestinal reaction and intestinal ancylostomiasis.  
Moreover, the February 2004 SOC specifically advised him as 
to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, these documents 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Additionally, the veteran was requested to submit 
any evidence in his possession.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran and others.  VA 
made all reasonable efforts to assist the claimant in the 
development of the claim and notified the veteran of the 
information and evidence necessary to substantiate the claim.  
There is no indication of any relevant records that the RO 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining additional VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002).  When an appellant is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

PTSD

In this case, the service medical records reflect that the 
veteran received numerous awards and medals showing that he 
engaged in combat.  That fact is conceded.  These records 
also show that the veteran was diagnosed as having 
psychogenic gastrointestinal reaction.  Post service records 
include a VA psychiatric examination in 1952 which was 
negative for psychiatric disability.  A VA neuropsychiatric 
evaluation in May 1978 also diagnosed psychogenic 
gastrointestinal reaction.  No other psychiatric diagnosis 
was diagnosed.  

Subsequently dated VA records include an October 2000 
psychiatric examination report.  The examiner noted that the 
claims file was not available for review.  The veteran was 
described as polite, cooperative, and appropriately dressed.  
His affect was appropriate, and his mood appeared to be 
within normal limits.  He was visibly tremulous, but this was 
reported as not anxiety driven, but rather like Parkinson's 
disease or some other physical cause.  The veteran was alert, 
oriented, relevant, and coherent.  There was no evidence of 
psychotic signs, and he appeared to be straightforward and 
genuine in his presentation.  The examiner noted that he did 
not find any mental disorder.  It was also reported that the 
veteran had ha a successful marriage of over 60 years, and 
that he had had a successful career and was now retired.  

The veteran filed a claim for service connection for PTSD in 
September 2002.  

Additional VA records dated through 2004 are included in the 
claims file.  Pertinent to the claim of service connection 
for PTSD is another VA examination report, dated in January 
2004.  At that time, the examiner reviewed the claims file.  
The veteran denied irritability, difficulty with 
concentration, hypervigilance, or exaggerated startle 
response.  Mental status examination noted that he was angry.  
His mood was anxious.  His affect was congruent, and he had 
normal thought content.  The veteran's anger was directed at 
VA regarding benefits payable, and the veteran told 
"rambling" stories about his military service.  The 
examiner's final diagnoses included anxiety disorder.  It was 
specifically noted by the examiner that the veteran did not 
meet the diagnostic requirements for PTSD.  

At a June 2005 personal hearing, the veteran testified as to 
bad memories associated with his time in combat.  He recalled 
that another soldier who was standing right by him was 
called.  He also recalled that he witnessed when some nurses 
were "shot down" in a firefight.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
layperson to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

After review of the claims file, the Board notes that there 
is no medical evidence of record that includes a diagnosis of 
PTSD.  This includes review of several psychiatric evaluation 
reports.  Under the circumstances of this case, the Board 
must deny the claim as the evidence does not include a 
diagnosis of PTSD.  Accordingly, the weight of the evidence 
is against the veteran's claim for service connection for 
PTSD, and the appeal is denied.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

Psychogenic Gastrointestinal Reaction with Deformed Duodenal 
Bulb from Chronic Peptic Ulcer Disease

In August 1978, the RO granted service connection for 
psychogenic gastrointestinal reaction in view of the 
inservice diagnosis of this condition for which he was 
discharged from service and because post service private 
records from 1977 and VA examinations in 1978 showed 
continued stomach diagnoses, to include psychogenic 
gastrointestinal reaction, hiatus hernia, and deformed 
duodenal bulb from chronic peptic ulcer disease.  A 
noncompensable rating was assigned, effective from October 
27, 1951, and a 30 percent rating was assigned from July 25, 
1977.  

A July 1999 VA digestive examination report indicated that 
the veteran developed stomach problems during service.  He 
said that they were severe.  Physical examination showed that 
the abdomen was soft, flat, and nontender.  Bowel sounds were 
normal, and no masses or organomegaly was seen.  Additional 
testing showed a small, sliding hiatus hernia, associated 
with mild gastroesophageal reflux. 

VA records from 2002 and 2003 show treatment for various 
conditions.  When seen by VA for an esophagus examination in 
February 2003, the veteran reported constipation and hard 
stools.  He also had heartburn 1-2 times a month which lasted 
3-4 hours even when on medication.  He denied any reflux or 
regurgitation, but did experience occasional nausea and 
vomiting.  The examiner noted that he did not have the claims 
file available for review, and that the veteran failed to 
report for an upper gastrointestinal series.  

Upon VA digestive system examination in December 2003, the 
veteran reported that certain foods would not "stay down."  
This occurred 1-2 times per week.  Physical examination 
showed that he weighed 168 pounds.  His abdomen was soft, 
nontender, and nondistended.  There was no organomegaly.  The 
final diagnoses included gastroesophageal reflux disease.  It 
was noted that the veteran had experienced a weight gain of 8 
pounds in the past eight months.  

At the June 2005 personal hearing, the veteran testified as 
to increased digestive symptoms and stated that it was 
difficult to get to VA for treatment.  He submitted private 
treatment records dated from 2003-2005 in support of his 
claim.  These records include a February 2003 abdominal 
sonogram which showed cholelithiasis with "sludge" and mild 
gallbladder wall thickening.  The veteran was seen in June 
2005 for abdominal discomfort of 4 weeks duration.  His 
discomfort was constant and in the left upper quadrant.  The 
aching was described as sharp and after meals.  He was 
positive for weight loss.  An upper endoscopy (pictures 
included) showed large erosions in the antrum.  Also present 
was duodenitis.    

A review of the record reflects that the veteran's current 30 
percent rating is based on the criteria pursuant to DC 7307 
which provides for a 30 percent rating for hypertrophic 
gastritis, that is chronic, with multiple small eroded or 
ulcerated areas, and symptoms.  For an increased evaluation 
of 60 percent, the condition must be chronic, with severe 
hemorrhages, or large ulcerated or eroded areas.  This is the 
maximum rating under this code.  38 C.F.R. § 4.114 DC 7307 
(2004).  With resolution of all reasonable doubt in the 
veteran's favor, it is the Board's conclusion that the 
veteran meets the criteria for a 60 percent rating.  As 
summarized above, an upper endoscopy from 2005 shows 
duodenitis and large antral erosions.  

The Board has considered whether current clinical findings 
might result in even a higher rating under other applicable 
codes.  It is noted that 38 C.F.R. § 4.114 provides that 
ratings under DCs 7301 to 7329 will not be combined with each 
other.  A single evaluation will be assigned under the DC, 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such an evaluation.  See 
38 C.F.R. § 4.114 (2004).  

Under DC 7306, a 60 percent rating is warranted for marginal 
ulcer (gastrojejunal) that is severe; same as pronounced with 
less pronounced and less continuous symptoms with definite 
impairment of health.  For a 100 percent rating, the ulcer 
must be pronounced; with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss.  The 
condition is totally incapacitating.  38 C.F.R. § 4.114 DC 
7306 (2004).  

While it may be concluded that the veteran meets the criteria 
for a 60 percent rating under DC 7306 in that he experiences 
pain and is positive for weight loss, he does not meet the 
criteria for a totally incapacitating ulcer that warrants a 
100 percent rating.  The record does not reflect that his 
symptoms are pronounced as required for a 100 percent rating, 
and his condition is not shown to be totally incapacitating.  
The Board concludes that his impairment is shown to result in 
definite impairment of health rather than to be totally 
incapacitating, and a 60 percent rating is determined to best 
represent the veteran's condition under this code as well as 
under DC 7307.  However, as noted above, 38 C.F.R. § 4.114 
provides that ratings under DCs 7301 to 7329 may not be 
combined with each other.  Thus, the Board continued the 
veteran's evaluation under DC 7307.  It is the Board's 
conclusion that the DC that best describes the veteran's 
current condition is DC 7307, for hypertrophic gastritis, 
resulting in an increased rating of 60 percent.  

Other DCs considered include DC 7305 for duodenal ulcer and 
DC 7308 for postgastrectomy syndromes, but it is noted that 
as a result of the determination made above, the veteran has 
already been awarded an increased rating of 60 percent 
pursuant to DC 7307, and he could not be rated any higher 
rating pursuant to these codes as 60 percent is the maximum 
rating that they provide.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  

Intestinal Ancylostomiasis

The veteran contends that because of his epigastric symptoms, 
an increased rating should be assigned for his service-
connected ancylostomiasis.

The Board notes that the Rating Schedule does not contain a 
DC for ancylostomiasis.  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The record reflects that service connection was granted for 
intestinal ancylostomiasis by raging decision in January 1953 
based on service medical records which reflect an inservice 
diagnosis of this condition.  A noncompensable rating was 
assigned under DC 7324 and has remained in effect since that 
time.  

Currently, the record shows that the veteran's 
ancylostomiasis (hookworm), Dorland's Illustrated Dictionary, 
754 (27th ed. 1994), disability is appropriately rated by 
analogy to intestinal distomiasis (parasitic infections), 
Dorland's supra, under DC 7324, pertaining to parasitic 
intestinal infections.  See 38 C.F.R. § 4.114, DC 7324.  

While the record reflects treatment over the years, to 
include for gastrointestinal symptoms as summarized earlier 
when discussing another condition on appeal, no examiner has 
related the veteran's gastrointestinal symptoms, to the 
service-connected ancylostomiasis.  Under DC 7324 for 
intestinal distomiasis, a noncompensable rating is warranted 
if there are mild or no symptoms.  A 10 percent rating is 
warranted for moderate symptoms, and a 30 percent rating is 
warranted for severe symptoms.  Id.

The medical evidence indicates that the veteran's service-
connected parasitic intestinal infection has been inactive 
for years.  While he has gastrointestinal symptoms from other 
ailments, such have not been attributed to his old parasitic 
infection.  Over the years, the veteran's ancylostomiasis was 
noted by history only.

The question on appeal is limited to whether the veteran 
currently manifests symptoms of service-connected 
ancylostomiasis that warrant assignment of a compensable 
rating.  Based on the fact that the medical evidence of 
record consistently fails to identify existing 
ancylostomiasis, or any residual symptomatology associated 
therewith, there is no basis for assignment of a compensable 
evaluation at this time.  In this regard, the Board notes 
that the veteran himself, as a layperson, is not competent to 
establish a current diagnosis of ancylostomiasis.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the credible evidence demonstrates the 
veteran's ancylostomiasis is currently asymptomatic, and thus 
a 0 percent rating under DC7324 is proper.  The benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied.  

Entitlement to a rating of 60 percent for psychogenic 
gastrointestinal reaction with deformed duodenal bulb from 
chronic peptic ulcer disease is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  

Entitlement to a compensable rating for intestinal 
ancylostomiasis is denied




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


